On Petition for Rehearing.
Per Curiam.
The effect of the decree and opinion of this Court in this cause, in order to equitably enforce the appellee, Dekle’s right to specific performance, is to reverse that portion of the decree awarding a deficiency amount to the appellee as being unauthorized by rule or by equitable principles applicable to this ease, and to modify the allowance of attorneys’ fees as stated in the opinion, a copy of which opinion will under the statute be trans*298mitted to the lower court with the mandate. See. 2922, Rev. Gen. Stats. 1920. A resale of the property at a higher price not in excess of the balance due on the contract would be for the benefit of the appellee.
Chapter 7839, Acts of 1919, applies to “suits to foreclose mortgages or other liens.” The decree herein is for specific performance of a contract to purchase land.
•Rehearing denied.
All concur.